PER CURIAM.
The employer and carrier (E/C) appeal a final workers’ compensation order awarding permanent total disability and supplemental benefits to the claimant, Linda A. Birks. We affirm all issues on appeal and affirm the final order as hereafter modified for correction of a scrivener’s error as to the date of maximum medical improvement (MMI).
In their second point on appeal the E/C assert, correctly, that the date of MMI stated in the decretal portion of the order, February 12, 1996, conflicts with the finding of the Judge of Compensation Claims specifically accepting the date stated in the testimony of Dr. Paul H. Borgmeier, M.D., in which the doctor fixed the date of MMI as February 12, 1997. The record supports the Judge’s finding, and the claimant concedes in her answer brief that the correct date of MMI was February 12, 1997. Accordingly, we modify the final order to reflect the date of MMI as February 12, 1997. See Gunite Works v. Barnes, 502 So.2d 65 (Fla. 1st DCA 1987)(correcting obvious scrivener’s error in workers’ compensation order).
AFFIRMED as modified.
ERVIN, J. and SMITH, LARRY, Senior Judge, concur.
WEBSTER, J., dissents with opinion.